
	
		I
		111th CONGRESS
		1st Session
		H. R. 4091
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Delahunt (for
			 himself, Mr. Gohmert,
			 Mr. Johnson of Georgia,
			 Mr. Franks of Arizona,
			 Mr. Moran of Virginia,
			 Mr. Cao, Mr. Hastings of Florida,
			 Mr. McCaul,
			 Mrs. Davis of California,
			 Mr. Schiff,
			 Mr. Daniel E. Lungren of California,
			 Mr. Pierluisi,
			 Ms. Baldwin,
			 Mr. Davis of Alabama, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles 18 and 28 of the United States Code to
		  provide incentives for the prompt payments of debts owed to the United States
		  and the victims of crime by imposing late fees on unpaid judgments owed to the
		  United States and to the victims of crime, to provide for offsets on amounts
		  collected by the Department of Justice for Federal agencies, to increase the
		  amount of special assessments imposed upon convicted persons, to establish an
		  Enhanced Financial Recovery Fund to enhance, supplement, and improve the debt
		  collection activities of the Department of Justice, to amend title 5, United
		  States Code, to provide to assistant United States attorneys the same
		  retirement benefits as are afforded to Federal law enforcement officers, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Restitution Enforcement and
			 Equitable Retirement Treatment Act of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Enhanced financial recovery
				Sec. 101. Unpaid fines and restitution.
				Sec. 102. Remission of criminal monetary penalties.
				Sec. 103. Prioritization of restitution efforts.
				Sec. 104. Imposition of civil late fee.
				Sec. 105. Increase in the amount of special
				assessments.
				Sec. 106. Enhanced financial recovery fund.
				Sec. 107. Effective dates.
				TITLE II—Equitable retirement treatment of assistant United
				States attorneys
				Sec. 201. Retirement treatment of assistant United States
				attorneys.
				Sec. 202. Provisions relating to incumbents.
				Sec. 203. Agency share contributions.
				Sec. 204. Effective date.
			
		IEnhanced financial
			 recovery
			101.Unpaid fines
			 and restitution
				(a)In
			 generalSection 3612 of title
			 18, United States Code, is amended—
					(1)by striking
			 subsections (d), (e), (g), (h), and (i); and
					(2)by inserting after
			 subsection (c) the following:
						
							(d)Imposition of
				late fee
								(1)In
				generalA late fee shall be imposed upon a defendant if fines or
				restitution obligations of the defendant totaling not less than $2,500 unpaid
				as of the date specified in subsection (f)(1). The late fee imposed under this
				paragraph shall be 5 percent of the unpaid principal balance for an individual
				and 10 percent for any other person.
								(2)Allocation of
				payments
									(A)FineSubject
				to subparagraph (C), if a late fee is imposed under paragraph (1) for a
				fine—
										(i)an
				amount equal to 95 percent of each payment made by a defendant shall be
				credited to the Crime Victims Fund established under section 1402 of the
				Victims of Crime Act of 1984 (42 U.S.C. 10601) or as otherwise provided in that
				section; and
										(ii)an amount equal
				to 5 percent of each payment shall be credited to the Department of Justice
				Enhanced Financial Recovery Fund established under section 106 of the
				Enhanced Restitution Enforcement and
				Equitable Retirement Treatment Act of 2009.
										(B)RestitutionSubject
				to subparagraph (C), if a late fee is imposed under paragraph (1) for a
				restitution obligation—
										(i)an
				amount equal to 95 percent of each payment shall be paid to any victim
				identified by the court; and
										(ii)an amount equal
				to 5 percent of each payment shall be credited to the Department of Justice
				Enhanced Financial Recovery Fund established under section 106 of the
				Enhanced Restitution Enforcement and
				Equitable Retirement Treatment Act of 2009.
										(C)Order of
				paymentsPayments for fines or restitution shall be applied first
				to the principal and, if any, the late fee under paragraph (1). If the amount
				due on either the principal or the late fee has been paid in full and the other
				amount due remains unpaid, all payments for fines or restitution shall then be
				applied to the other unpaid obligation. If the principal and the late fee have
				been paid in full, all payments for fines or restitution shall then be applied
				to interest.
									(3)DefinitionsIn
				this subsection—
									(A)the term
				fines or restitution obligations does not include any amount that
				is imposed as interest, costs, or a late fee;
									(B)the term
				principal does not include any amount that is imposed as interest,
				penalty, or a late fee; and
									(C)the term
				restitution includes any unpaid balance due to a person identified
				in any judgment, or order of restitution, entered in any criminal case.
									(e)Waiver of
				Interest, Penalty, or Late Fees
								(1)In
				generalThe Attorney General may waive all or part of any
				interest or late fee under this section or any interest or penalty imposed
				under any other provision of law if the Attorney General determines that
				reasonable efforts to collect the interest, late fee, or penalty are not likely
				to be effective.
								(2)Waiver by
				courtThe court may waive the uncollected portion of a late fee,
				upon the motion of the defendant, and a showing, by a preponderance of the
				evidence, that—
									(A)the defendant has
				made a good faith effort to satisfy all unpaid fines or restitution
				obligations;
									(B)despite the good
				faith efforts of the defendant, the defendant is not likely to satisfy the
				obligations within the time provided for under section 3613 of this title;
				and
									(C)the continued
				collection of a late fee would constitute an undue burden upon the
				defendant.
									.
					(b)Repeal of
			 delinquency and default provisionsSection 3572 of title 18,
			 United States Code, is amended by striking subsections (h) and (i).
				102.Remission of
			 criminal monetary penaltiesSection 3573 of title 18, United States
			 Code, is amended to read as follows:
				
					3573.Petition of
				the Government for modification or remission
						(a)In
				generalUpon petition of the
				Government showing that reasonable efforts to collect a fine, restitution
				obligation, or special assessment are not likely to be effective, the court
				may, in the interest of justice, remit all or any part of the fine, restitution
				obligation, or special assessment, including interest, penalty, and late
				fees.
						(b)Victims other
				than the United StatesIn the
				case of a restitution obligation owed to a victim other than the United States,
				the express and clearly voluntary consent of the victim is required before the
				court may grant such petition. No defendant shall initiate contact with a
				victim for the purpose of securing consent to a possible remission except
				through counsel, the United States attorney, or in such a manner as first
				approved by the court as safe and
				noncoercive.
						.
			103.Prioritization
			 of restitution effortsSection
			 3771 of title 18, United States Code, is amended by adding the following
			 subsection:
				
					(g)Guidelines
						(1)In
				generalThe Attorney General shall promulgate guidelines to
				ensure the effective and efficient enforcement of all criminal and civil
				obligations which are owed to the United States and enforced by the Department
				of Justice.
						(2)ContentsThe
				guidelines promulgated under paragraph (1) shall require consideration, in
				making decisions relating to enforcement of criminal and civil obligations
				which are owed to the United States, of the amount due, the amount collectible,
				and whether the amount is due to individuals who are not likely to be able to
				enforce the obligation without assistance from the Department of
				Justice.
						.
			104.Imposition of
			 civil late fee
				(a)In
			 generalSection 3011 of title 28, United States Code, is amended
			 to read as follows:
					
						3011.Imposition of
				late fee
							(a)In
				generalA late fee shall be imposed on a defendant if there is an
				unpaid balance due to the United States on any money judgment in a civil matter
				recovered in a district court as of—
								(1)the fifteenth day
				after the date of the judgment; or
								(2)if the day
				described in paragraph (1) is a Saturday, Sunday, or legal public holiday, the
				next day that is not a Saturday, Sunday, or legal holiday.
								(b)Amount of late
				feeA late fee imposed under subsection (a) shall be 5 percent of
				the unpaid principal balance for an individual and 10 percent for any other
				person.
							(c)Allocation of
				paymentsSubject to subsection (d), if a late fee is imposed
				under subsection (a)—
								(1)an amount equal to
				95 percent of each principal payment made by a defendant shall be credited as
				otherwise provided by law; and
								(2)an amount equal to
				5 percent of each principal payment shall be credited to the Department of
				Justice Enhanced Financial Recovery Fund established under section 106 of the
				Enhanced Financial Recovery and Equitable Retirement Treatment Act of
				2007.
								(d)Order of
				paymentsPayments for a money judgment in a civil matter shall be
				applied first to the principal and, if any, the late fee under subsection (a).
				If the amount due on either the principal or the late fee has been paid in full
				and the other amount due remains unpaid, all payments for a money judgment in a
				civil matter shall be applied to the other unpaid obligation. If the principal
				and the late fee have been paid in full, all payments for a money judgment in a
				civil matter shall then be applied to interest.
							(e)DefinitionsIn
				this section—
								(1)the term
				principal does not include any amount that is imposed as interest,
				penalty, or a late fee; and
								(2)the term
				unpaid balance due to the United States—
									(A)includes any
				unpaid balance due to a person that was represented by the Department of
				Justice in the civil matter in which the money judgment was entered; and
									(B)does not include
				interest, costs, penalties, or late
				fees.
									.
				(b)Technical and
			 conforming amendmentThe table of sections for subchapter A of
			 chapter 176 of title 28, United States Code, is amended by striking the item
			 relating to section 3011 and inserting the following:
					
						
							3011. Imposition of late
				fee.
						
						.
				105.Increase in the
			 amount of special assessmentsSection 3013 of title 18, United States
			 Code, is amended by striking subsection (a) and inserting the following:
				
					(a)The court shall
				assess on any person convicted of an offense against the United States—
						(1)in the case of an
				infraction or a misdemeanor—
							(A)if the defendant
				is an individual—
								(i)the amount of $10
				in the case of an infraction or a class C misdemeanor;
								(ii)the amount of $25
				in the case of a class B misdemeanor; and
								(iii)the amount of
				$100 in the case of a class A misdemeanor; and
								(B)if the defendant
				is a person other than an individual—
								(i)the amount of $100
				in the case of an infraction or a class C misdemeanor;
								(ii)the amount of
				$200 in the case of a class B misdemeanor; and
								(iii)the amount of
				$500 in the case of a class A misdemeanor; and
								(2)in the case of a
				felony—
							(A)the amount of $100
				if the defendant is an individual; and
							(B)the amount of
				$1,000 if the defendant is not an
				individual.
							.
			106.Enhanced
			 financial recovery fund
				(a)EstablishmentThere
			 is established in the Treasury a separate account known as the Department of
			 Justice Enhanced Financial Recovery Fund (in this section referred to as the
			 Fund).
				(b)DepositsNotwithstanding
			 section 3302 of title 31, United States Code, or any other law regarding the
			 crediting of collections, there shall be credited as an offsetting collection
			 to the Fund an amount equal to—
					(1)2
			 percent of any amount collected pursuant to civil debt collection litigation
			 activities of the Department of Justice (in addition to any amount credited
			 under section 11013 of the 21st Century Department of Justice Appropriations
			 Authorization Act (28 U.S.C. 527 note));
					(2)5
			 percent of all amounts collected as restitution due to the United States
			 pursuant to the criminal debt collection litigation activities of the
			 Department of Justice; and
					(3)any late fee
			 collected under section 3612 of title 18, United States Code, as amended by
			 this Act, or section 3011 of title 28, United States Code, as amended by this
			 Act.
					(c)AvailabilityThe
			 amounts credited to the Fund shall remain available until expended.
				(d)Payments from
			 the fund To support enhanced enforcement of judgments
					(1)Use for
			 collection
						(A)In
			 generalExcept as provided in paragraph (2), the Attorney General
			 shall use not less than $20,000,000 of the Fund in each fiscal year, to the
			 extent that funds are available, for the collection of civil and criminal
			 judgments by the Department of Justice, including restitution judgments where
			 the beneficiaries are the victims of crime.
						(B)AllocationThe
			 funds described in subparagraph (A) shall be used to enhance, supplement, and
			 improve the civil and criminal judgment enforcement efforts of the Department
			 of Justice first, and primarily for such activities by United States attorneys’
			 offices. A portion of the funds described in subparagraph (A) may be used by
			 the Attorney General to provide legal, investigative, accounting, and training
			 support to the United States attorneys’ offices in carrying out civil and
			 criminal debt collection activities.
						(C)LimitationThe
			 funds described in subparagraph (A) may not be used to determine whether a
			 defendant is guilty of an offense or liable to the United States, except
			 incidentally for the provision of assistance necessary or desirable in a case
			 to ensure the preservation of assets or the imposition of a judgment, which
			 assists in the enforcement of a judgment, or in a proceeding directly related
			 to the failure of a defendant to satisfy the monetary portion of a
			 judgment.
						(2)Adjustment of
			 amountIn each fiscal year following the first fiscal year in
			 which deposits into the Fund are greater than $20,000,000, the amount to be
			 used under paragraph (1)(A) shall be increased by a percentage equal to the
			 change in the Consumer Price Index published by the Bureau of Labor Statistics
			 of the Department of Labor for the calendar year preceding that fiscal
			 year.
					(3)LimitationIn
			 any fiscal year, amounts in the Fund shall be available to the extent that the
			 amount appropriated in that fiscal year for the purposes described in paragraph
			 (1) is not less than an amount equal to the amount appropriated for such
			 activities in fiscal year 2006, adjusted annually in the same proportion as
			 increases reflected in the amount of aggregate level of appropriations for the
			 Executive Office of United States Attorneys and United States Attorneys.
					(e)Current agency
			 share contributionsAfter expending amounts in the Fund as
			 provided under subsection (d), the Attorney General may use amounts remaining
			 in the Fund to offset additional agency share contributions made by the
			 Department of Justice for personnel benefit expenses incurred as a result of
			 this Act or the amendments made by this Act relating to service as an assistant
			 United States attorney on or after the date of enactment of this Act. The
			 availability of amounts from the Fund shall have no effect on the
			 implementation of title II or the amendments made by title II.
				(f)Retroactive
			 agency share contributionsAfter expending amounts in the Fund as
			 provided under subsection (e), the Attorney General may use amounts remaining
			 in the Fund to offset agency share contributions made by the Department of
			 Justice for personnel benefit expenses incurred as a result of this Act or the
			 amendments made by this Act relating to service as an assistant United States
			 attorney before the date of enactment of this Act.
				(g)Rebate of agency
			 offsetsAfter expending amounts in the Fund as provided under
			 subsection (f), all amounts remaining in the Fund shall be credited,
			 proportionally, to the Federal agencies on behalf of which debt collection
			 litigation activities were conducted that resulted in deposits under paragraph
			 (1) or (2) of subsection (b) during that fiscal year.
				(h)Payments to the
			 general fundAfter expending amounts in the Fund as provided
			 under subsection (g), all amounts remaining in the Fund shall be deposited with
			 the General Fund of the United States Treasury.
				(i)DefinitionIn
			 this section, the term United States—
					(1)includes—
						(A)the executive
			 departments, the judicial and legislative branches, the military departments,
			 and independent establishments of the United States; and
						(B)corporations
			 primarily acting as instrumentalities or agencies of the United States;
			 and
						(2)except as provided
			 in paragraph (1), does not include any contractor of the United States.
					107.Effective
			 dates
				(a)In
			 generalExcept as provided in this section, this title and the
			 amendments made by this title shall take effect 30 days after the date of
			 enactment of this Act.
				(b)Criminal
			 casesThe amendments made by section 105 and subsection (d) of
			 section 3612 of title 18, United States Code, as added by section 101 of this
			 Act, shall apply to any offense committed on or after the date of enactment of
			 this Act, including any offense which includes conduct that continued on or
			 after the date of enactment of this Act.
				(c)Civil
			 casesThe amendments made by section 104 shall apply to any case
			 pending on or after the date of enactment of this Act.
				IIEquitable
			 retirement treatment of assistant United States attorneys
			201.Retirement
			 treatment of assistant United States attorneys
				(a)Civil service
			 retirement system
					(1)Assistant United
			 States attorney definedSection 8331 of title 5, United States
			 Code, is amended—
						(A)in paragraph (28),
			 by striking and at the end;
						(B)in paragraph (29)
			 relating to dynamic assumptions, by striking the period and inserting a
			 semicolon;
						(C)by redesignating
			 paragraph (29) relating to air traffic controllers as paragraph (30);
						(D)in paragraph (30),
			 as so redesignated, by striking the period and inserting ; and;
			 and
						(E)by adding at the
			 end the following:
							
								(31)assistant
				United States attorney—
									(A)means an assistant
				United States attorney appointed under section 542 of title 28; and
									(B)includes an
				individual—
										(i)appointed United
				States attorney under section 541 or 546 of title 28;
										(ii)who has
				previously served as an assistant United States attorney; and
										(iii)who elects under
				section 202 of the Enhanced Restitution
				Enforcement and Equitable Retirement Treatment Act of 2009 to be
				treated as an assistant United States attorney and solely for the purposes of
				this
				title.
										.
						(2)Retirement
			 treatmentChapter 83 of title 5, United States Code, is amended
			 by adding after section 8351 the following:
						
							8352.Assistant
				United States attorneysAn
				assistant United States attorney shall be treated in the same manner and to the
				same extent as a law enforcement officer for purposes of this chapter, except
				as follows:
								(1)Section 8335(b)(1)
				of this title (relating to mandatory separation) shall not apply.
								(2)Section 8336(c)(1)
				of this title (relating to immediate retirement at age 50 with 20 years of
				service as a law enforcement officer) shall apply to assistant United States
				attorneys except the age for immediate retirement eligibility shall be 57
				instead of
				50.
								.
					(3)Technical and
			 conforming amendments
						(A)Table of
			 sectionsThe table of sections for chapter 83 of title 5, United
			 States Code, is amended by inserting after the item relating to section 8351
			 the following:
							
								
									Sec. 8352. Assistant United States
				attorneys.
								
								.
						(B)Mandatory
			 separationSection 8335(a) of title 5, United States Code, is
			 amended by striking 8331(29)(A) and inserting
			 8331(30)(A).
						(b)Federal
			 employees’ retirement system
					(1)Assistant United
			 States attorney definedSection 8401 of title 5, United States
			 Code, is amended—
						(A)in paragraph (34),
			 by striking and at the end;
						(B)in paragraph (35),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(36)assistant
				United States attorney—
									(A)means an assistant
				United States attorney appointed under section 542 of title 28; and
									(B)includes an
				individual—
										(i)appointed United
				States attorney under section 541 or 546 of title 28;
										(ii)who has
				previously served as an assistant United States attorney; and
										(iii)who elects under
				section 202 of the Enhanced Restitution
				Enforcement and Equitable Retirement Treatment Act of 2009 to be
				treated as an assistant United States attorney and solely for the purposes of
				this
				title.
										.
						(2)Retirement
			 treatmentSection 8402 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							An
			 assistant United States attorney shall be treated in the same manner and to the
			 same extent as a law enforcement officer for purposes of this chapter, except
			 as follows:(1)Section 8425(b)(1)
				of this title (relating to mandatory separation) shall not apply.
							(2)Section 8412(d) of
				this title (relating to immediate retirement at age 50 with 20 years of service
				as a law enforcement officer) shall apply to assistant United States attorneys
				except the age for immediate retirement eligibility shall be 57 instead of
				50.
							.
					(c)Mandatory
			 separationSections 8335(b)(1) and 8425(b)(1) of title 5, United
			 States Code, are each amended by adding at the end the following: This
			 subsection shall not apply in the case of an assistant United States
			 attorney..
				202.Provisions
			 relating to incumbents
				(a)DefinitionsIn
			 this section—
					(1)the term
			 assistant United States attorney means an assistant United States
			 attorney appointed under section 542 of title 28, United States Code;
			 and
					(2)the term
			 incumbent means an individual who, on the date of enactment of
			 this Act—
						(A)is serving as an
			 assistant United States attorney;
						(B)is serving as a
			 United States Attorney appointed under section 541 or 546 of title 28, United
			 States Code; or
						(C)is employed by the
			 Department of Justice and has served at least 10 years as an assistant United
			 States attorney.
						(b)Notice
			 requirementNot later than 180 days after the date of enactment
			 of this Act, the Department of Justice shall take measures reasonably designed
			 to provide notice to incumbents on—
					(1)their election
			 rights under this title; and
					(2)the effects of
			 making or not making a timely election under this title.
					(c)Election
			 available to incumbents
					(1)In
			 generalAn incumbent may elect, for all purposes, to be
			 treated—
						(A)in accordance with
			 the amendments made by this title; or
						(B)as if this title
			 had never been enacted.
						(2)Time
			 limitationAn election under this subsection shall not be
			 effective unless the election is made not later than the earlier of—
						(A)180 days after the
			 date on which the notice under subsection (b) is provided; or
						(B)the date on which
			 the incumbent involved separates from service.
						(3)Failure to
			 electFailure to make a timely election under this subsection
			 shall be deemed—
						(A)for an assistant
			 United States attorney, as an election under paragraph (1)(A); and
						(B)for any other
			 incumbent, as an election under paragraph (1)(B).
						(d)Limited
			 retroactive effect
					(1)Effect on
			 retirementIn the case of an incumbent who elects (or is deemed
			 to have elected) the option under subsection (c)(1)(A), all service performed
			 by that individual as an assistant United States attorney shall—
						(A)to the extent
			 performed on or after the effective date of that election, be treated in
			 accordance with applicable provisions of subchapter III of chapter 83 or
			 chapter 84 of title 5, United States Code, as amended by this title; and
						(B)to the extent
			 performed before the effective date of that election, be treated in accordance
			 with applicable provisions of subchapter III of chapter 83 or chapter 84 of
			 title 5, United States Code, as if the amendments made by this title had then
			 been in effect.
						(2)Creditable
			 serviceAll service performed by an incumbent under an
			 appointment under section 515, 541, 543, or 546 of title 28, United States
			 Code, and while concurrently employed by the Department of Justice shall be
			 credited in the same manner as if performed as an assistant United States
			 attorney.
					(3)No other
			 retroactive effectNothing in this title (including the
			 amendments made by this title) shall affect any of the terms or conditions of
			 an individual’s employment (apart from those governed by subchapter III of
			 chapter 83 or chapter 84 of title 5, United States Code) with respect to any
			 period of service preceding the date on which such individual’s election under
			 subsection (c) is made (or is deemed to have been made).
					(e)Individual
			 contributions for prior service
					(1)In
			 generalAn individual who makes an election under subsection
			 (c)(1)(A) shall, with respect to prior service performed by such individual,
			 deposit, with interest, to the Civil Service Retirement and Disability Fund the
			 difference between the individual contributions that were actually made for
			 such service and the individual contributions that would have been made for
			 such service if the amendments made by this title had then been in
			 effect.
					(2)Effect of not
			 contributingIf the deposit required under paragraph (1) is not
			 paid, all prior service of the incumbent shall remain fully creditable as law
			 enforcement officer service, but the resulting annuity shall be reduced in a
			 manner similar to that described in section 8334(d)(2)(B) of title 5, United
			 States Code.
					(3)Prior service
			 definedIn this subsection, the term prior service
			 means, with respect to any individual who makes an election (or is deemed to
			 have made an election) under subsection (c)(1)(A), all service credited as an
			 assistant United States attorney, but not exceeding 20 years, performed by such
			 individual before the date as of which applicable retirement deductions begin
			 to be made in accordance with such election.
					(f)RegulationsThe
			 Office of Personnel Management shall prescribe regulations necessary to carry
			 out this title, including provisions under which any interest due on the amount
			 described under subsection (e) shall be determined.
				203.Agency share
			 contributions
				(a)In
			 generalThe cost for current agency share contributions for
			 personnel benefits incurred as a result of this Act or the amendments made by
			 this Act may be paid from the Enhanced Financial Recovery Fund. If in any
			 fiscal year the Fund does not have a sufficient amount on deposit to satisfy
			 the cost for current agency share contributions for personnel benefits incurred
			 as a result of this Act or the amendments made by this Act, the amount of the
			 insufficiency shall be due the next fiscal year.
				(b)Retroactive
			 agency shareThe cost for retroactive agency share contributions
			 for personnel benefits incurred as a result of this Act or the amendments made
			 by this Act may be paid from the Enhanced Financial Recovery Fund.
			 Notwithstanding section 8348(f) or section 8423(b) of title 5, United States
			 Code, an amount equal to the amount remaining in the Enhanced Financial
			 Recovery Fund in any fiscal year, after the amounts credited to the Fund have
			 been expended to satisfy the requirements of subsections (d) and (e) of section
			 106 of this Act, shall be credited toward the cost for retroactive agency share
			 contributions for personnel benefits incurred as a result of this Act or the
			 amendments made by this Act until such cost, along with accumulated interest,
			 has been satisfied in full.
				(c)Use of
			 fundsFunds appropriated for the Department of Justice shall not
			 be used to pay for the additional cost for current or retroactive agency share
			 contributions for personnel benefits incurred as a result of this Act or the
			 amendments made by this Act except as directed by the Attorney General.
				204.Effective
			 date
				(a)In
			 generalThis title shall take effect on the date of enactment of
			 this Act.
				(b)IncumbentsIn
			 the case of an incumbent who elects (or is deemed to have elected) the option
			 under section 202(c)(1)(A) of this title, the election shall not take effect
			 until 24 months after the date of enactment of this Act, except as
			 follows:
					(1)An incumbent with
			 at least 30 years of service as an assistant United States attorney may choose
			 to have the election take effect at any time between 6 and 24 months after the
			 date of enactment of this Act.
					(2)An incumbent with
			 at least 25 years of service credited as an assistant United States attorney
			 may choose to have the election take effect at any time between 12 and 24
			 months after the enactment of this Act.
					(3)An incumbent with
			 at least 20 years of service credited as an assistant United States attorney
			 may, with the approval of the Attorney General, choose to have the election
			 take effect at any time between 6 and 24 months after the date of enactment of
			 this Act.
					(4)An incumbent with
			 at least 20 years service credited as an assistant United States attorney and
			 who is currently serving under an appointment under section 541 or 546 of title
			 28, United States Code, may choose to have the election take effect at any time
			 between the enactment of this Act and 24 months after the date of enactment of
			 this Act.
					
